


109 HR 5548 IH: To authorize assistance for women and girls in Iraq, and

U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5548
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2006
			Mrs. Maloney (for
			 herself, Ms. Zoe Lofgren of
			 California, Mrs. Davis of
			 California, and Mrs.
			 McCarthy) introduced the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To authorize assistance for women and girls in Iraq, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Empowerment of Iraqi Women Act of 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)The Saddam Hussein regime committed human
			 rights atrocities against the citizens of Iraq.
			(2)In the past, women in Iraq played important
			 roles in public and private industries, including the government.
			(3)Iraqi women currently are serving in the
			 National Assembly, government ministries, and local governments.
			(4)The reconstruction of Iraq and the writing
			 of the permanent Iraqi Constitution provide a unique opportunity to continue
			 this success and to affirm women’s human rights under law.
			(5)For women to fully participate in Iraqi
			 society, they must have the guaranteed right to vote, the guaranteed right to
			 run for office, guaranteed equality of opportunity, guaranteed equality in
			 family law, guaranteed equal access to the civil courts, protection from
			 gender-motivated violence, and guaranteed access to health care, education, and
			 employment.
			(6)The United States, through its involvement
			 in Iraq, must be actively working toward guaranteeing the full inclusion and
			 participation of Iraqi women in the political and economic life of their
			 country, and must continue to do so throughout the reconstruction
			 process.
			(7)The United States
			 must be actively working to ensure that the lives of Iraqi women are made
			 better, not worse, because of United States intervention.
			3.Establishment of
			 Iraqi Women’s fund
			(a)EstablishmentThe
			 Administrator of the United States Agency for International Development shall
			 establish a fund for the purpose of assisting women and girls in Iraq in the
			 areas of political, legal, and human rights, health care, education, training,
			 security, and shelter.
			(b)Activities
			 SupportedThe fund established under subsection (a) shall support
			 the following activities:
				(1)Direct financial
			 and programmatic assistance to the Iraq Ministry of Women’s Affairs (hereafter
			 in this section referred to as the Ministry) to promote the
			 strengthening of the Ministry as the Government of Iraq continues its
			 transition to a long-term government structure. The Ministry may use such
			 assistance to support activities such as the following:
					(A)Multiyear
			 women-centered economic development programs, including programs to assist
			 widows, female heads of household, women in rural areas, and disabled
			 women.
					(B)Collaboration with
			 the Iraq Ministry of Health to construct health infrastructure and delivery of
			 high-quality comprehensive health care programs, including primary, maternal,
			 child, reproductive, and mental health care.
					(C)Programs to
			 prevent trafficking in persons, assist victims, and apprehend and prosecute
			 traffickers in persons.
					(D)Programs to prevent gender-motivated
			 violence targeted at women, including domestic violence.
					(2)Collaboration with the Iraq Ministry of
			 Education to construct women’s educational facilities in Iraq and promote the
			 education of Iraqi girls beyond primary school.
				(c)ReportNot later than 60 days after the date of
			 the enactment of this Act, and annually thereafter, the Administrator of the
			 United States Agency for International Development shall prepare and submit to
			 Congress a report that contains documentation of activities of the United
			 States Agency for International Development, the Iraq Ministry of Women’s
			 Affairs, the Iraq Ministry of Health, and the Iraq Ministry of Education to
			 implement the requirements of this section.
			(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $22,500,000 for each of the fiscal years 2007, 2008, and 2009
			 and such sums as are necessary for each subsequent fiscal year.
			4.Assistance to
			 IraqNotwithstanding any other
			 provision of law, not less than 15 percent of the aggregate amount of economic
			 and humanitarian assistance authorized to be made available to Iraq for each of
			 the fiscal years 2007, 2008, and 2009 shall be made available for assistance
			 directly to Iraqi-led local nongovernmental organizations, including not less
			 than 5 percent of that 15 percent for Iraqi women-led organizations, with
			 demonstrated experience in delivering services to Iraqi women and children to
			 support their programmatic activities and organizational development. In
			 recognition of the appreciating capacity of Iraqi-led local nongovernmental
			 organizations, including Iraqi women-led organizations, an appropriate
			 percentage of the aggregate amount of economic and humanitarian assistance
			 authorized to be made available to Iraq for fiscal year 2010 and each
			 subsequent fiscal year shall be made available for assistance directly to
			 Iraqi-led local nongovernmental organizations, including Iraqi women-led
			 organizations.
		5.Requirements
			 relating to United States activities in Iraq
			(a)In
			 GeneralActivities described in subsections (b) through (d) that
			 are carried out by the United States in Iraq shall comply with the applicable
			 requirements contained in such subsections.
			(b)Governance of
			 IraqWith respect to the governance of Iraq, the applicable
			 requirements are the following:
				(1)Include the
			 perspectives and advice of Iraqi women’s organizations, networks, and leaders
			 in United States policymaking related to the governance of Iraq.
				(2)Promote the achievement of 25 percent of
			 the seats in the National Assembly to be held by Iraqi women to ensure that
			 women’s full range of human rights are included and upheld in any constitution
			 or legal structures of Iraq.
				(3)Encourage the
			 appointment of women to high level positions within Iraqi Ministries.
				(c)Post-Conflict
			 Reconstruction and DevelopmentWith respect to activities
			 relating to post-conflict stability in Iraq, the applicable requirements are
			 the following:
				(1)Encourage United
			 States organizations that receive funds authorized by this Act to partner with
			 or create Iraqi-led counterpart organizations and provide these organizations
			 with significant financial resources, technical assistance, and capacity
			 building.
				(2)Increase women’s
			 access to or ownership of productive assets such as land, water, agricultural
			 inputs, credit, and property.
				(3)Provide long-term
			 financial assistance for primary, secondary, higher, nontraditional, and
			 vocational education for Iraqi girls, women, boys, and men.
				(4)Integrate
			 education and training programs for former combatants with economic development
			 programs to encourage their reintegration into society and to promote
			 post-conflict stability.
				(d)Iraqi Military
			 and PoliceWith respect to training for military and police
			 forces in Iraq, the applicable requirements are the following:
				(1)Include training
			 on the protection, rights, and the particular needs of women and emphasize that
			 violations of women’s rights are intolerable and should be prosecuted.
				(2)Encourage such
			 trainers who will carry out the activities in paragraph (1) to consult with
			 women’s organizations in Iraq to ensure that training content and materials are
			 adequate, appropriate, and comprehensive.
				6.Reporting
			 requirementsNot later than 60
			 days after the date of the enactment of this Act, and annually thereafter, the
			 President shall prepare and transmit to Congress a report that contains
			 documentation of activities of the United States to guarantee the rights of
			 Iraqi women, including progress in implementing the requirements of section 5
			 and on the status of women’s rights in Iraq. All data in the report shall be
			 disaggregated by gender.
		
